Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 This action is in response to amendments and arguments received on 01/07/2021. Claims 1-21 were previously pending. Claim 17 is cancelled. Claims 1, 6, 8-12, 15-16, 18 and 20 are amended. New claim 22 is added.
 Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/07/2020.
 A complete action on merits of claims 1-16 and 18-22 follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” Claim 5 of this application includes limitation “elastic means of the soft foam or deformable membrane type” which does not meet the stated three prong test, it is not being interpreted under not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claims 8, 20 and 22 are objected to because of the following informalities:
Status of claims 8, 20, should be (Currently Amended).
Claim 22, line 1, “the glass sheet” should read --the sheet of glass--.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the suction cups comprise elastic means … arranged … between a termination of the suction cup … and a body bearing the suction cup”. There is insufficient antecedent basis for this limitation in the claim. Because it appears each suction cup of the plurality of suction cups have this structure. For the purpose of this examination “the suction cups comprise” is interpreted to be --each suction cup of the plurality of suction cups comprises--.
Claim 6 recites “the support elements a clamp” which is ambiguous and indefinite. Because it is not clear how “a plurality of support elements” can be only one clamp.For the purpose of this examination “the support elements a clamp” is interpreted to be --the plurality of support elements [[a]] are plurality of clamps--.
Claims 20, 7-8 and 21 are rejected due to dependency on rejected claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakatani (US Publication No. 2019/0035661.
Regarding claim 1, Nakatani teaches a device (shown in Fig. 3) for holding and capable of conveying a sheet of glass (par. 0017: the conveyance device 5 conveys glass substrate/work W by conveyance rollers 1) comprising a holder (holder comprises frames 20a, 20b and roller shafts) configured to support the sheet of glass; the holder comprising a surround (20a, 20b) comprising a plurality of support elements (conveyance rollers 1) secured to the surround (by roller shafts 11 and shaft holes 21) which are able to support the sheet of glass locally (See sheet of glass supported on the holder shown in Fig. 3); wherein the holder is configured to support the sheet of glass in a substantially horizontal position and such that edges of the sheet of glass (W) are located within an interior (between frames 20a, 20b) of the surround (see Fig. 1).
Regarding claim 9, Nakatani teaches the support elements comprise pads (each conveyance roller 1 is formed from an elastic material such as a resin that for example provides grip) and the holder comprises a delivery system (spray section) configured to deliver pressurized water jets (par. 0023: sprays cleaning water (for example, pure water) downward for washing the work W), the pressurized jets being intended to be sprayed onto the upper face of the sheet of glass which is the opposite face to the one supported by the pads (see Fig. 3).
Regarding claim 12, Nakatani teaches the pads have trapezoidal-shaped geometry (see two trapezoidal shaped ends in Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 15, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US Publication No. 2015/0042026).
Regarding claim 1, Uemura teaches a device (holding jig 102 in second embodiment shown in Figs. 9-10 with support elements/clamps 1 shown in Fig. 6) for holding (par. 26: clamper 1 serves to clamp the edges of a plate-shaped workpiece W and hold the workpiece W in a stable posture) and capable of conveying (par. 68: for immersing into plating solution) a sheet of glass (par. 5: glass substrates; par. 7: plate shaped workpiece) comprising a holder (outer frame 54 which has a surround (members 56, 51 and 52) and plurality of support elements (clampers1)) configured to support the sheet of glass (Fig. 10a shows the glass W is supported by holder/outer frame 54 and the holder/outer frame 54 inserted inside the support frame 60); the holder comprising a surround (connected members 56, 56, 51 and 52) and a plurality of support elements (clampers 1) secured to the surround which are able to support the sheet of glass locally (see Figs. 9 and 10A); wherein the holder is configured to support the sheet of glass in a substantially horizontal position (orientation of the device after clamping the sheet of glass is intended use of the device and device of Uemura has all of the claimed structure to be oriented in different angles after the sheet of glass W being clamped and secured; also orientation is subject of view angle) and such that edges of the sheet of glass are located within an interior contour of the surround (as shown in Fig. 10A the rectangular sheet of glass W is located inside the surround (connected members 56, 56, 51 and 52)); therefore it would have been obvious to one having ordinary skill in the art before effective filing date of the .
Regarding claim 2, Uemura teaches the surround is intended to surround the sheet of glass (see Fig. 10A) at some distance away therefrom (see distance between member 56 of the surround and the glass W in annotated Fig. below; outer size of the glass is larger than inner size of the surround), the surround comprising an interior contour and the support elements (clampers 1) are associated as projections from the interior contour of the surround (see Fig. 9).
Regarding claim 3, Uemura teaches the surround bears the support elements in a plane coplanar with its upper face or in a plane situated above its upper face, when the surround is in the position of use (Fig. 9 shows the support elements/clampers 1 are carried and supported by top surfaces of 51 and 52).


    PNG
    media_image1.png
    521
    952
    media_image1.png
    Greyscale

Regarding claim 6, Uemura teaches the plurality of support elements are plurality of clamps, configured and arranged to hold the sheet of glass by clamping the sheet of glass by gripping two opposite faces of the sheet of glass (Fig. 6 shows clamper 1 having two opposing jaws to grip two opposing faces of the sheet of glass W and Figs. 9 and 10 show plurality of clamps are arranged and configured to hold the sheet of glass W).
Regarding claim 18, Uemura teaches the interior contour of the surround has a geometry identical or near-identical to that of the sheet of glass (as shown in Fig. 9 and 10A they are both rectangular shaped; also see par. 0055: workpiece W … has a rectangular shape).
Regarding claim 20, Uemura teaches each support element of the plurality of support elements forms a gripper configured to press against the two opposite faces of the glass, sandwiching a thickness of the sheet of glass (see the two jaws of the clamper 1 shown in Fig. 6 clamping two opposite faces of the sheet of glass W and Figs. 9 and 10 show plurality of clamps are arranged and configured to hold the sheet of glass W).
Regarding claim 7, Uemura teaches each gripper comprises two opposing jaws (fixed jaw 50, pivoting/mobile 10), one of the mobile.
Regarding claim 8, Uemura teaches each gripper comprises, between and laterally with respect to the two jaws and on an interior side of the gripper, an end stop (41, 42) against which the peripheral lateral edge face of the sheet of glass can rest (sheet of glass can rest against inner edge of end stop 41, 42).
Regarding claim 21, Uemura teaches each jaw comprises a plurality of spaced-apart protuberances (par. 0043: three plate spring portions 15 extending beyond or above surface A shown in annotated Fig. below) and a water removal device (gap between three plate spring portions 15 reduces contact with the sheet and allows water to flow to the surface of the sheet; please also see par. 0033 of the instant invention).

    PNG
    media_image2.png
    408
    344
    media_image2.png
    Greyscale

Regarding claim 15, Uemura teaches an assembly (assembly of Fig. 9) comprising a conveying device (support frame 60; par. 68: for immersing into plating solution) and one or more holding devices (holding jig 102) for holding and capable of conveying one or more sheets of glasses as claimed in claim 1, characterized in that one or more surrounds (members 56, 51 and 52) are borne by the conveying device without the one or more sheets of glasses resting on the conveying device (the glasses are held within the surround and frame 51 of the surround rests inside grooves 81a of the upper support portion of the conveying device 60 without the glasses resting on the conveying device or touching the conveying device).
Regarding claim 22, Uemura teaches the sheet of glass is supported only by the plurality of support elements and only at portions of the sheet of glass proximate at least one edge of the sheet of glass (par. 26: clamper 1 serves to clamp the edges of a plate-shaped workpiece W and hold the workpiece W in a stable posture).

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US Publication No. 2016/0009992).
Regarding claim 1, Deng teaches a device (shown in Figs. 3-6) for holding (col. 0040: the substrate 100 is located on the carrier 5; par. 0041 and Fig. 3: The substrate 100 is located on the two first side frames 51, the two second side frames 53 and plurality of connection parts 55, 57 and supports 59) and capable of conveying (par. 0046: the carrier 5 is located on the support frame 7; par. 0015: the support frame is located on the plurality of first delivery rollers and the plurality of second delivery rollers, and the carrier is located on the support frame; par. 0021: the first delivery rollers deliver the support frame to an etching chamber) a sheet of glass (par. 0039: the substrate 100 is glass substrate) comprising a holder (carrier 5) configured to support the sheet of glass (col. 0040: the substrate 100 is located on the carrier 5); the holder comprising a surround (two first side frames 51, the two second side frames 53 ) and a plurality of support elements (connection parts 55, 57 and supports 59 shown in Fig. 3) secured to the surround (see Fig. 3) which are able to support the sheet of glass locally (par. 0041 and Fig. 3: The substrate 100 is located on the two first side frames 51, the two second side frames 53 and plurality of connection parts 55, 57 and supports 59); wherein the holder is configured to support the sheet of glass in a substantially horizontal position and such that edges of the sheet of glass are located within an interior contour of the surround (holding a certain size of substrate/sheet of glass is an intended use of the claimed device and device of Deng is capable to hold smaller substrates in horizontal position as shown in Fig. 6 (glass 100 on top surface of the holder/carrier 5) and inside interior of the two first side frames 51 and the two second side frames 53 on connection parts 55, 57 and supports 59). It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use the device of Deng to hold smaller sheets of glass/smaller work-pieces on the support elements  (55, 57, and 59) of the holder for operation on them.
Regarding claim 14, Deng teaches the support elements are made from a polymeric plastics material (par. 0014: carrier is made of polyfluortetraethylene (PTFE); it is know that PTFE is a low friction engineering plastic with outstanding chemical, high temp, and weathering resistance).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura in view of Barber (US Publication No. 2017/0225323).
Regarding claim 4, in device of Uemura the sheet of glass is held by clamps 1 and not by suction.
Barber teaches a device (device shown in Fig. 1) for holding and capable of conveying a sheet of glass (par. 0033: glass sheets) comprising a holder (holder shown in Figs. 2-3) configured to support the sheet of glass; the holder comprising a surround (outer frame of 10) comprising a plurality of support elements (vacuum/suction cups shown in Fig. 3) which are able to support the sheet of glass locally. Barber teaches the device is lightweight and capable of holding larger and thinner glass sheets in a faster cycle time (par. 0002-0003).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Barber in device of Uemura and replace mechanical clamps with suction cups. Doing so would make the holder capable of holding larger and thinner glass sheets and would make the operation faster.

Claims 19 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura in view of Barber and Cho (US Publication No. 2016/0096278).
Regarding claim 19, as stated in rejection of claim 4 above, in device of Uemura the sheet of glass is held by clamps 1 and not by suction. Barber teaches the support elements are suction cups (vacuum/suction cups 28); but does not explicitly teach at least one vacuum pump connected to the suction cups.
Cho teaches vacuum transfer system comprising suction cups connected to a vacuum pump with compressed air to use a negative pressure to transfer the article to a predetermined position.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Cho in device of Barber and connect the suction cups to vacuum pump to effectively hold the glass during transfer.
Regarding claim 5, Barber teaches the each suction cup of the plurality of suction cups comprises an elastic means (spring plunger 27) arranges at an interface between a termination of the suction cup (28) intended to be in contact with the sheet of glass and a body (24, 29) bearing the suction cup; but does not teach elastic means being made of soft foam or deformable membrane.
Suction cup of Cho comprises an elastic means made of deformable membrane (bellows 43 in Fig. 10) arranges at an interface between a termination of the suction cup (12) intended to be in contact with the sheet of glass and a body (part of 11 connected to top portion of 4) bearing the suction cup to relieve shocks occurring when the pad 12 comes into contact with the surface of the article (see par. 0040).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Cho in combined device of Uemura and Barber and use deformable membrane to relieve shocks occurring when the pad comes into contact with the surface of the article.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani in view of Suzuki (US Publication No. 2005/0076934).
Regarding claim 11
Suzuki teaches a method for cleaning substrates having spray nozzle 9, shower nozzle 10 and air knife 11 from top of the substrate; and spray nozzle 9 and air knife 11 from bottom of the substrate.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Suzuki in device of Nakatani. Doing so would create more pressure to the top of the substrate than bottom of it and help the substrate to be better gripped on the conveying rollers.
Regarding claim 16, device of Nakatani has sprayer to spray cleaning water onto the glass substrate; however does not teach drying process.
Suzuki teaches washing and drying process on the substrate to clean the substrates before coating (par. 0003, 0024). 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Suzuki in device of Nakatani and add drying process after washing to make the substrate ready for coating. Doing so would also make the substrate ready for coating such as glazing a vehicle substrate (glass for vehicle is a workpiece is capable to be held by combine device of Nakatani and Suzuki for cleaning and drying purposes).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Nakatani.
Regarding claim 10, Deng teaches the support elements comprise spaced-apart wires extending at least between two opposite sides of the surround (as shown in Fig. 3, wires 57 extend between two opposite side frame 51 and wires 55 extend between two opposite side frames 53); Deng in par. 0005 teaches the glass substrate requires the processes of cleaning, fil	m coating; but does not explicitly teach the holder comprises a delivery system configured to deliver pressurized water jets, the pressurized jets being intended to be sprayed onto the upper face of the sheet of glass which is the opposite face to the one supported by the wires.
Nakatani teaches a device for washing and cleaning a sheet of glass while the sheet of glass being supported on a holder before film formation as shown in Fig. 1; comprising a delivery system (4) configured to deliver pressurized water jet (Fig. 1; pars. 0002-0003: spraying cleaning water onto the glass substrate from above), the pressurized jet being intended to be sprayed onto the upper face of the sheet of glass which is the opposite face to the one supported by the holder (5).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Nakatani in device of Deng to clean top surface of the glass before coating/film formation/glazing on the glass as set forth in Nakatani.
Regarding claim 13, Deng teaches the wires form a net in the form of a network of spaced-apart and parallel wires (see Fig. 3) extending, in the position of conveying of the device, parallel to the direction of conveying or alternatively criss-crossed, comprising a multiplicity of meshes (see holder/ carrier 5 held and conveyed by support frame 7).

Response to Arguments
Applicant's arguments with respect to claim 1 on the grounds that Deng does not teach the sheet of glass being held within an interior of the surround have been fully considered but they are not persuasive. Because the sheet of glass is a workpiece/a sheet of glass that can be held on the support elements of the claimed device based on the size of the workpiece/the sheet of glass. Claim 1 has all structural limitations of the device and therefore is capable to hold larger workpiece/sheet of glass on the frames 51 and 53 as wells as smaller workpiece/sheet of glass on the support elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.W. Beebe (US Patent No. 2,190,440) teaches (Figs. 1-4) a holder comprising a surround (rectangular frame) and a plurality of support elements (clamps 9) secured to the surround which are able to support the sheet of glass locally; the edges of the sheet of glass are located within an interior contour of the surround.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAHDI H NEJAD/Examiner, Art Unit 3723                    

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723
March 12, 2021